Citation Nr: 0430620	
Decision Date: 11/18/04    Archive Date: 11/29/04	

DOCKET NO.  00-18 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from November 1953 to 
July 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, which denied service 
connection for a low back disorder.  For the reason provided 
below, the case is not ready for appellate review and must be 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


REMAND

After initially reviewing the evidence on file in this 
appeal, the Board found it necessary to seek a Veterans 
Health Administration (VHA) medical opinion.  The Board 
requested a specialist's opinion in correspondence of June 
2004.  The veteran's claims folder and request for opinion 
was received by a VA physician who reviewed the veteran's 
claims folder and provided a written statement in July 2004.  
Upon receipt of the VHA opinion, the Board notified the 
representative of the receipt of the opinion, and requested 
that he consult the veteran and either waive initial RO 
consideration or request the appeal be remanded to the RO for 
initial review of the medical opinion.  In October 2004, the 
representative submitted the written election of the veteran 
indicating that he did not waive the right to have this 
medical opinion initially considered by the RO and 
specifically requested the case be remanded for initial RO 
consideration.  Accordingly, the case is REMANDED to the RO 
for the following action:

The RO should again review the evidence 
on file including the VHA opinion 
provided by a VA physician in July 2004.  
If the decision is not to the veteran and 
representative's satisfaction, they 
should be issued a supplemental statement 
of the case and provided an opportunity 
to respond.  The case should then be 
returned to the Board after compliance 
with appellate procedures.  The veteran 
need do nothing until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




